Citation Nr: 1300048	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a shrapnel wound to the right leg.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The Veteran served on active duty from July 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta RO.  In October 2010, the Veteran requested a video-conference hearing, but since he failed to appear for the hearing and a request for postponement is not shown, the case will continue as if the request had been withdrawn.  See 38 C.F.R. § 20.702 (d) (2012).

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file. 

The issues of service connection for shrapnel wounds to the right thumb and hand, and service connection for a heart disorder secondary to service-connected posttraumatic stress disorder have been raised by the record in February 2010 and April 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran is represented by a state service organization; therefore, he is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2012).  The United States Court of Appeals for the Federal Circuit has held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009). 

The Board finds that there is no VA Form 646 of record and at no time during the appeal has the Veteran's representative been given an opportunity to review the claims file and present written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).

In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claim on appeal. 

Additionally, review of the claims folder shows that the Veteran applied for Social Security Administration (SSA) disability benefits in approximately 1975 and 1985.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records. Thus, remand is also necessary to request any available SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as the Veteran receives ongoing treatment through VA, any recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits, to include in approximately 1975 and 1985.  If these records are not available, a negative reply must be provided. 

2.   Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2010.

3.  Next, after conducting any additional development deemed necessary, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.

4.  Afford the Veteran's representative from the Tennessee Department of Veterans' Affairs an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

